Title: From George Washington to Embree & Shotwell, 3 December 1787
From: Washington, George
To: Embree & Shotwell



Gentn
Mount Vernon Decr 3d 1787

Colo. Henry Lee (who called upon me as he returned home from New York) informed me that you dealt largely in grass seeds (saved in this Country)—that you sold none but what was good—and those on the most moderate terms.
Under this information I beg leave to ask the price of the following, and whether an opportunity could be depended upon for sending them by water to Alexandria before the month of March next.

               
                  Red Clover
                  Seed
               
               
                  Timothy
                  Do
               
               
                  Orchard grass
                  Do
               
            
He told me that he had bought some of the first from you and he thinks at 4 dollars pr Bushl but not having the Bill at hand could not be positive. Imported Seeds or the Seeds of this Country if not of the last years growth I would not purchase. the first, unless brot in the Cabbin is always injured and the latter is not to be depended upon. Your answer to this letter by the Post will oblige Gentn Yr Most Obedt Sert

G. Washington

